On rehearing.

Per Curiam.
It is conceded that the defendant Goff received the $150 paid by McBean on his lot, and this sum-was deposited with the Northern National Bank to the credit of the plaintiff, of which deposit, however, the plaintiff had no knowledge. When the plaintiff learned of the sale to McBean he promptly repudiated'the same, and Goff tendered back to McBean the amount paid by him, which he refused to accept.
Plaintiff’s action against McBean was one in equity, and, such being the case, the court should frame its decree in such a manner as to do full equity between all the parties.
The opinion and the mandate are therefore modified accordingly, the mandate, when so modified, to read as follows-: •
“The judgment of the lower court as to the action against McBean is hereby reversed, with directions to- enter judgment in favor of the plaintiff, with costs, plaintiff to pay McBean the sum of $150, less the taxable costs in this court and the court below. In the event that the plaintiff *561shall fail to make payment as herein provided, judgment is ordered in favor of the defendant McBean, dismissing plaintiff’s complaint with costs.”
The opinion and mandate on the issues between the plaintiff and Goff remain undisturbed as in the original opinion. No costs are allowed to either party on this motion.